11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                     JUDGMENT

In the interest of S.L.F., a child           * From the 446th District Court
                                               of Ector County,
                                               Trial Court No. CC-24,291

No. 11-22-00114-CV                           * May 26, 2022

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.